Citation Nr: 1751845	
Decision Date: 11/14/17    Archive Date: 11/22/17

DOCKET NO.  10-19 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for chronic liver disease (claimed as fatty liver disease).

2.  Entitlement to an initial compensable rating for diabetic retinopathy.  

3.  Entitlement to service connection for ilioinguinal nerve neuropathy (claimed as burning scrotum condition), to include as due to exposure to herbicides and as due to secondary to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Parrish, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1966 to December 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In September 2010 and February 2014, the Veteran testified at hearings before Decision Review Officers (DRO) in Detroit, Michigan.  Copies of those proceedings are associated with the electronic claims file.

The issues of entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) and entitlement to an earlier effective date for service connection of ischemic heart disease (IHD) have been raised by a March 2012 Supplemental Claim and a March 2012 Statement in Support of Claim.  These claims are pending and have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to service connection for ilioinguinal nerve neuropathy is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACTS

1.  In his October 2017 Informal Hearing Presentation, the Veteran's representative  notified the Board of the Veteran's intention to withdraw his claim for service connection for chronic liver disease.

2.  In his October 2017 Informal Hearing Presentation, the Veteran's representative  notified the Board of the Veteran's intention to withdraw his claim for an initial compensable rating for diabetic retinopathy.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of service connection for chronic liver disease have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of a Substantive Appeal by the Veteran with respect to the issue of entitlement to an initial compensable rating for diabetic retinopathy have been met.  38 U.S.C. § 7105(b)(2) (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2017).  The withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate. 

In his October 2017 Informal Hearing Presentation, the Veteran notified the Board of his desire to withdraw his appeals for service connection for chronic liver disease and entitlement to an initial compensable rating for diabetic retinopathy.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues, and they must be dismissed.


ORDER

The appeal as to entitlement to service connection for chronic liver disease is dismissed.

The appeal as to entitlement to an initial compensable rating for diabetic retinopathy is dismissed.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review. 

The Veteran seeks entitlement to service connection for ilioinguinal nerve neuropathy (claimed as burning scrotum condition), including as due to exposure to herbicides and his service connected disabilities.  In May 2009 the Veteran underwent a VA examination regarding his peripheral nerves.  In that examination, the examiner stated that the Veteran's ilioinguinal nerve neuropathy, which the Veteran described as a burning sensation in his scrotum, was not caused or aggravated by the Veteran's service connected diabetes mellitus as the burning sensation began prior to the Veteran's reported onset of diabetes mellitus.  However, in the examination report the examiner indicated that the Veteran's file was not available for review.  The examiner also reported that he did not perform an examination of the Veteran's genitals.  Additionally, the Board notes that the examiner did not discuss the Veteran's other service connected disabilities or his presumed exposure to herbicides in rendering an opinion on the etiology of the Veteran's ilioinguinal nerve neuropathy.  As such, the Board finds that the examiner's opinion is conclusory and lacks a complete rationale in which to enable the Board to render an informed decision.  Thus, the May 2009 VA examination report and opinion are inadequate for adjudication purposes and, therefore, an additional VA medical examination and opinion are required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:


1. Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after 2015.

2.  Contact the Veteran and provide him an opportunity to identify any outstanding relevant private treatment records.  Provide him VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any such private treatment records he asserts are relevant to his claim.  Advise the Veteran that he may submit his private treatment records if he so chooses.  If a negative response is received from the Veteran, or any private treatment provider, the claims file should be properly documented in this regard.

3.  After completion of the above, arrange for the Veteran to undergo a VA examination, by an appropriate medical professional, to determine the nature and etiology of his ilioinguinal nerve neuropathy, to include as due to his service connected disabilities and presumed exposure to herbicides.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The claims file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  The examiner is asked to render an opinion on the following:

(a) Is it as least as likely as not (50 percent or greater probability) that the ilioinguinal nerve neuropathy (claimed as burning scrotum condition), was incurred in or is otherwise related to the Veteran's service, to include exposure to herbicides? 

The examiner is advised that it is insufficient to conclude that the Veteran's ilioinguinal nerve neuropathy (claimed as burning scrotum condition) was not directly due to herbicide exposure because it is not on the list of diseases that are presumptively associated with herbicide exposure.

(b) Is it as least as likely as not (50 percent or greater probability) that ilioinguinal nerve neuropathy (claimed as burning scrotum condition), is proximately due to or caused by the Veteran's service-connected disabilities, to include diabetes mellitus, type II? 

(c) Is it as least as likely as not (50 percent or greater probability) that ilioinguinal nerve neuropathy (claimed as burning scrotum condition), is aggravated (permanently increased in severity beyond the natural progress of the condition) by the Veteran's service-connected disabilities, to include diabetes mellitus, type II?  

(d) If it is determined that there is another likely etiology for the Veteran's ilioinguinal nerve neuropathy (claimed as burning scrotum condition), that should be stated.

The examiner should set forth all examination findings, with a clear rationale for the conclusions reached.

4.  After ensuring compliance with the development requested above, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


